Citation Nr: 1024031	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-41 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than August 14, 
2008, for the award of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 14, 
2008, for the award of service connection for residuals of a 
right ankle injury.

3.  Entitlement to an effective date earlier than August 14, 
2008, for the award of service connection for recurrent 
tinnitus.

4.  Entitlement to an effective date earlier than August 14, 
2008, for the award of a 10 percent evaluation for fragment 
wound, anterior neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to 
September 2005.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted service connection for PTSD, 
residuals of a right ankle injury, and recurrent tinnitus.  
The rating decision also assigned a 10 percent evaluation for 
fragment wound, anterior neck.  The effective date for each 
award was August 14, 2008, the date of receipt of the claim.  

The Veteran testified before the undersigned Veterans Law 
Judge in March 2010.  A transcript of that hearing is in the 
Veteran's claims file.  

The issues of entitlement to an effective date earlier than 
August 14, 2008 for the award of service connection for PTSD, 
a right ankle injury, and tinnitus, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.




FINDING OF FACT

The Veteran did not complete an appeal from an August 2006 
rating decision that granted service connection and a 
noncompensable evaluation for fragment wound, anterior neck; 
the Veteran did not seek an increased evaluation until his 
August 14, 2008 claim; the evidence of record does not show 
that this disability warranted an increased evaluation at any 
time during the year prior to August 14, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 14, 
2008, for the award of a 10 percent evaluation for fragment 
wound, anterior neck, have not been met.  38 U.S.C.A. 
§§ 5101(a) and 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As previously defined by the courts, those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With respect to the claim for an earlier effective date for 
the award of a 10 percent evaluation for fragment wound, 
anterior neck, the VCAA duty to notify was satisfied by the 
August 2008 letter that fully addressed all necessary notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
letter also provided the criteria for assignment of an 
effective date and disability rating.  Dingess/Hartman, 
supra.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  A VA examination could not result in the claimed 
earlier effective date.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Earlier Effective Date

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
award "shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation that provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to the general rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

In the present case, the Veteran submitted a claim for 
service connection on November 8, 2005.  Evidence of record 
at that time shows that the Veteran failed to report for 
December 2005 VA examinations.  An August 2006 rating 
decision granted service connection including for fragment 
wound, anterior neck, evaluated as noncompensable.  
Correspondence to the Veteran dated August 16, 2006, informed 
him of the rating decision as well as his appellate rights.  
The Veteran submitted a timely notice of disagreement (NOD) 
with the rating assigned for the anterior neck fragment 
wound.  Documentation in the claims file indicates that the 
Veteran failed to report for April 2007 VA examinations.  The 
Veteran's address listed on the C&P Examination Inquiry was 
the same as on the Veteran's NOD.  A handwritten notation 
provides that the notification address was the same as the 
address in the claims file.  A May 2007 statement of the case 
(SOC), which included the issue of entitlement to a 
compensable initial rating for the anterior neck fragment 
wound, was sent to the same address on May 10, 2007.  

On August 14, 2008, the RO received correspondence from the 
Veteran in which he stated that he had not received notice of 
the VA examinations.  The RO considered the correspondence as 
a new claim.  The January 2009 rating decision on appeal, in 
pertinent part, assigned a 10 percent evaluation for the 
anterior neck fragment wound.  The effective date for the 
increased rating award was August 14, 2008, the date of 
receipt of the claim.

The Veteran contends that after he received the May 2007 SOC, 
he called the RO to inquire about his appeal, and that such 
calls would have timely perfected his appeal of the August 
2006 rating decision.  Thus, he argues that the effective 
date should be November 8, 2005.  During the March 2010 
hearing, the Veteran's representative suggested that the RO 
shredded records documenting the Veteran's phone calls.  

The Board finds that, based on a thorough review of the 
record, the preponderance of the evidence is against the 
Veteran's claim for an earlier effective date for a 10 
percent evaluation for the service-connected anterior neck 
fragment wound. 

A careful review of the record does not establish that the 
Veteran submitted a timely substantive appeal of the August 
2006 rating decision that denied a compensable evaluation for 
anterior neck fragment wound.  There has been no allegation 
of clear and unmistakable error as to the assignment of a 
noncompensable evaluation for the anterior neck fragment 
wound in the August 2006 rating decision.  As such, that 
determination is final in the absence of demonstration of 
clear and unmistakable error.  38 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.300, 20.302 (2009).  Thereafter, he 
did not make a formal or informal claim for an increased 
evaluation for this disability until August 14, 2008.  38 
C.F.R. § 3.400(o)(1).  There is no evidence in the record, 
which includes VA outpatient treatment reports, that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of 
the August 14, 2008, claim for increased compensation.  38 
C.F.R. 3.400 (o)(1)(2).  Thus, an effective date earlier than 
August 14, 2008, is not warranted.

The Board is aware of the assertions that officials at the RO 
destroyed evidence of phone calls to the RO the Veteran made 
after he received his May 2007 SOC.  The Board notes that, 
"[t]here is a presumption of regularity that attaches to 
actions of public officials."  Woods v. Gober, 14 Vet. App. 
214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 
(1982); United States v. Chemical Foundation, 272 U.S. 1, 14-
15 (1926).  The Court has applied the presumption of 
regularity to "all manner of VA processes and procedures."  
Woods, 14 Vet. App. at 220.  In this case, there is no 
evidence other than the Veteran's own assertions, such as 
phone records, to rebut the presumption of regularity of the 
actions of the officials at the RO.  

As the preponderance of the evidence is against the claimed 
earlier effective date, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

An effective date earlier than August 14, 2008, for the award 
of a 10 percent evaluation for fragment wound, anterior neck, 
is denied.


REMAND

In testimony at the March 2010 Travel Board hearing before 
the undersigned Veterans Law Judge, the Veteran and his 
representative raised an allegation that there was clear and 
unmistakable error in the August 2006 rating decision which 
denied service connection for PTSD, for a right ankle injury, 
and for tinnitus.  (Transcript at pages 7-8.)  The issues of 
whether there was clear and unmistakable error (CUE) in the 
August 2006 rating decision which denied service connection 
for PTSD, for a right ankle injury, and for tinnitus, have 
not been adjudicated, and as such, are not for appellate 
consideration at this time.  However, such issues are 
inextricably intertwined with the issues on appeal of 
entitlement to an effective date earlier than August 14, 2008 
for the award of service connection for PTSD, a right ankle 
injury, and tinnitus.  As such, the Board finds that the CUE 
issues must be adjudicated prior to the Board's appellate 
consideration of the earlier effective date issues on appeal.

In view of the foregoing, the case is remanded to the RO for 
the following action.

1.  Adjudicate the issues of whether 
there was clear and unmistakable error 
(CUE) in the August 2006 rating decision 
which denied service connection for PTSD, 
for a right ankle injury, and for 
tinnitus.  Notice of the determination 
and the Veteran's appellate rights must 
be issued to the Veteran and his 
representative.  If timely notice of 
disagreement is received as to any such 
issue, a statement of the case must be 
issued, and the Veteran afforded the 
appropriate period to respond.  Only if a 
timely substantive appeal is received as 
to any CUE issue should such CUE issue be 
certified to the Board for appellate 
consideration.  

2.  Readjudicate the issues of 
entitlement to an effective date earlier 
than August 14, 2008 for the award of 
service connection for PTSD, a right 
ankle injury, and tinnitus.  If any 
benefit sought is not granted, the case 
should be returned to the Board for 
further appellate consideration.

The Board does not intimate any opinion as to the merits of 
the case either favorable or unfavorable at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


